      Case 3:19-cv-00858-JLS-LL Document 7 Filed 10/30/20 PageID.140 Page 1 of 2



 1
 2
 3
 4
 5
 6
 7
 8                           UNITED STATES DISTRICT COURT
 9                        SOUTHERN DISTRICT OF CALIFORNIA
10
11   WANI JUMA KOSE,                                    Case No.: 3:19-cv-0858-JLS-LL
12                                    Petitioner,
                                                        ORDER DENYING PETITION FOR
13   v.                                                 RESENTENCING
14   UNKNOWN,
                                    Respondent.         (ECF No. 6)
15
16
17         On May 6, 2019, Petitioner Wani Juma Kose, a state prisoner proceeding pro se,
18   filed a Petition for Writ of Habeas Corpus pursuant to 28 U.S.C. § 2254, along with an
19   application to proceed in forma pauperis. (ECF Nos. 1 & 2.) On May 13, 2019, this Court
20   granted Petitioner’s request to proceed in forma pauperis and dismissed the Petition
21   without prejudice because Petitioner failed to name a proper respondent and failed to allege
22   exhaustion of state judicial remedies as to all claims. (See ECF No. 4.) Petitioner was
23   instructed that, in order to have his case reopened, he must file an Amended Petition on
24   before July 7, 2019. (See id. at 2.) Petitioner did not file an Amended Petition (or any
25   other document) by the July 7, 2019 deadline and as such the case remained closed.
26         On October 26, 2020, Petitioner submitted a “Petition for Resentencing,” in which
27   he appears to be attempting to challenge his state court conviction and/or sentence.
28   Because well over a year has passed since Petitioner was ordered to file a First Amended

                                                    1
                                                                                3:19-cv-0858-JLS-LL
      Case 3:19-cv-00858-JLS-LL Document 7 Filed 10/30/20 PageID.141 Page 2 of 2



 1   Petition, the Court declines to reopen Petitioner’s case.    If Petitioner would like to
 2   challenge his state court conviction or sentence with a petition for writ of habeas corpus
 3   under 28 U.S.C. § 2254, he must (1) submit a new Petition, which will be opened as a new
 4   case and given a new case number, and (2) pay the requisite $5.00 filing fee or move to
 5   proceed in forma pauperis in that new case.
 6         Accordingly, this action REMAINS DISMISSED WITHOUT PREJUDICE to
 7   Petitioner filing a new Petition pursuant to 28 U.S.C. § 2254, which will be given a new
 8   case number. For Petitioner’s convenience, the Clerk of Court shall attach to this Order a
 9   blank form Petition and blank in forma pauperis application. This case remains CLOSED.
10         IT IS SO ORDERED.
11   Dated: October 30, 2020
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                   2
                                                                               3:19-cv-0858-JLS-LL
